Hyman, C. J.
Plaintiff claimed a judgment of $50,000 against defendant, the New Orleans and Carrollton Bailroad Company, for damages suffered by Mm, from the culpable conduct of its servants.
The case was tried by jury, and verdict given in favor of plaintiff for twenty-five thousand dollars.
The District Judge rendered judgment in conformity with the verdict, A new trial was refused, and defendant appealed.
¥e have carefully examined the evidence, and it discloses the foEowing facts :
On the afternoon of the 19th August, 1860, plaintiff was passenger on a train of cars belonging to defendant. While the train, conveying plaintiff, was at rest, at Jackson street, a regular stopping place, the express train of the company, running on the same road, came down the track towards the aforesaid train, at a rate of speed highly dangerous, displaying, on the part of those in charge, a culpable disregard of human life. Both trains were filled with passengers. Before plaintiff could escape, a terrible collision took place — the express train was hurled with destructive force - against the train at rest, breaking some of the cars, injuring plaintiff in a dreadful manner and killing a child in his arms, whom he was endeavoring to save. Plaintiff’s young life was almost crushed out, his bones were broken, his leg had -to bo amputated, and he is now a miserable cripple. He has endured long months of physical suffering, was deprived of an employment, his only means of subsistence, because of inability, 'after his misfortune, to perform tho work required. . All these evils have come ujlon him, not by his fault or even imprudene'e, but *20foy the reprehensible acts and. neglectful and careless conduct of the agerits 0f the railroad company in running the train.
The company is responsible for the damage occasioned by their servants in the exercise of the functions in which they are employed. Civil Code, 2299.-
Public carriers should take care of their passengers.
No exact computation can be made for damages due to plaintiff; and, in cases of this kind, much discretion is left to the judge or jury in the assessment of damages. Civil Code, 1928, § 3.
Considering the loss of plaintiff’s employment, the painful nature of his wounds, the permanent character of his injuries, and his inability therefrom to perform such labors as before for his support, we conclude that the jury, in assessing the damages, did give such a reasonable sum as will really compensate plaintiff.
Judgment affirmed.
Jones, J., absent.
Howell, J., recused.